UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Amendment 3 (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934, as amended For The Quarterly Period Ended March 31, 2011 [_]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934, as amended For The Transition Period from To Commission file number:333-158946 SUNGAME CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-8017623 (State or other jurisdiction (IRS Employer Identification No.) of incorporation or organization) 501 Silverside Road, Suite 105, Wilmington, DE (Address of principal executive offices) (zip code) (310) 666-0051 (Registrant’s telephone number, including area code) (Former Name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the issuer is a shell company (as defined in rule 12b-2 of the Exchange Act) YesoNo þ Indicate by check mark if the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): YesoNo þ The number of shares of common stock are: As of 31 March 2011 - 250,014 As of 9 May 2011- 177,550,014 issued andoutstanding (issuances from the merger have not been processed through transfer) SUNGAME CORPORATION For The Quarterly Period Ended March 31, 2011 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements - Sungame Corporation 3 Financial Statements -Freevi Corporation 11 Consolidated Financial Statements
